                1
                2
                3
                4
                5
                6
                7
                8                           UNITED STATES DISTRICT COURT
                9                          EASTERN DISTRICT OF CALIFORNIA
             10
             11
                    BRAVADO INTERNATIONAL GROUP                  )   Case No. 2:19-cv-01274 KJM-CKD
             12     MERCHANDISING SERVICES, INC.,                )
                                                                 )   TEMPORARY RESTRAINING
             13                        Plaintiff,                )   ORDER; SEIZURE ORDER; AND
                                                                 )   ORDER TO SHOW CAUSE WHY
             14                  v.                              )   A PRELIMINARY INJUNCTION
                                                                 )   AND SEIZURE ORDER SHOULD
             15                                                  )   NOT ISSUE
                    JOHN DOES 1-100, JANE DOES 1-100             )
             16     AND XYZ COMPANY,                             )
                                                                 )
             17                        Defendants.               )
             18
             19
             20           Based upon the Complaint, Memorandum of Points and Authorities, Declaration
             21     of Emily Holt and the Certificate of Counsel and all other pleadings and proceedings
             22     herein, including the telephonic hearing with plaintiff’s counsel on July 11, 2019, good
             23     cause being shown:
             24           IT IS HEREBY ORDERED that defendants, John Does 1-100, Jane Does 1-100
             25     and XYZ Company their true identities being unknown (collectively "Defendants”),
             26     show cause before the Honorable Kimberly J. Mueller, United States District Judge, in
             27     Courtroom 3 of the United States District Court for the Eastern District of California,
             28     located at 501 I Street, Sacramento, California, 95814 at 3:00 p.m. on July 25, 2019 or as
   Hicks, Mims,                                                                            TRO & Seizure Order
Kaplan, and Burns
 Attorneys at Law
                   1   soon thereafter as counsel can be heard, why an order pursuant to Fed.R. Civ. P. Rule 65,
                   2   the Lanham Act 15 U.S.C. § 1051 et. seq., the All Writs Act, 28 U.S.C. § 1651 and Local
                   3   Rule 231, should not be entered granting to Plaintiff Bravado International Group
                   4   Merchandising Services, Inc., a preliminary injunction to enjoin the Defendants from
                   5   manufacturing, distributing, selling or holding for sale, any clothing, jewelry,
                   6   photographs, posters and other merchandise (collectively, the "Infringing Merchandise")
                   7   and to seize the same bearing the federally registered trademarks, service marks,
                   8   likenesses, logos or other indicia of the Artist known as “SHAWN MENDES”
                   9   (collectively, the "Artist’s Trademarks").
             10              AND IT APPEARING TO THE COURT that Defendants are about to sell and
             11        distribute the Infringing Merchandise bearing any or all of the Artist’s Trademarks as set
             12        forth in Plaintiff’s complaint and declaration, and will continue to carry out such acts
             13        unless restrained by order of the court;
             14              AND IT APPEARING TO THE COURT that immediate and irreparable injury,
             15        loss or damage will result to the Plaintiff before Defendants can be identified and given
             16        notice and Defendants or their attorneys can be heard in opposition to the granting of the
             17        temporary restraining order, in that the Defendants are preparing to manufacture,
             18        distribute and sell Infringing Merchandise as set forth in the Plaintiff’s complaint, and
             19        that, unless said Defendants are enjoined from said manufacture, distribution, and sale,
             20        the Plaintiff will suffer immediate and irreparable injury and harm in the form of a loss
             21        of income, lessening and dilution of the value of the Artist’s Trademarks, interference
             22        with Plaintiff’s ability to exploit, market and license its merchandising rights, confusion
             23        in the marketplace as to the duly authorized source of merchandise depicting the Artist’s
             24        Trademarks, and impairment of the goodwill Plaintiff and its licensors have in the said
             25        Artist’s Trademarks;
             26              IT IS FURTHER ORDERED that pending hearing and determination of this
             27        application, or the expiration of fourteen (14) days from the date hereof, the Defendants,
             28        their agents, servants, employees, attorneys, successors and assigns and all persons, firms
 Hicks, Mims,                                                       -2-                       TRO & Seizure Order etc.
Kaplan & Burns
Attorneys at Law
                                                                                              2:19-cv-01274 KJM-CKD
                   1   and corporations acting in concert with them, and each of them, are hereby temporarily
                   2   restrained from manufacturing, distributing and selling Infringing Merchandise bearing
                   3   any or all of the Artist’s Trademarks;
                   4          AND IT IS FURTHER ORDERED that any and all on-duty federal, state or local
                   5   law enforcement officer is hereby authorized to seize and maintain in their custody and
                   6   control for delivery to this court any and all Infringing Merchandise bearing any or all of
                   7   the Artist’s Trademarks that Defendants attempt to sell or are holding for sale, including
                   8   any from any carton, container, vehicle, or other means of carriage in which the
                   9   Infringing Merchandise is found from six (6) hours before to six (6) hours after any
             10        performance of the tour within a ten (10) mile vicinity of the stadiums, arenas and other
             11        venues at which the Artist shall be performing, including but not limited to on July 11,
             12        2019 at the Golden 1 Center in Sacramento, California;
             13               AND IT IS FURTHER ORDERED that this order be and is hereby conditioned
             14        upon Plaintiff’s filing with the Clerk of this Court an undertaking in the form of a bond,
             15        certified check, bank check, credit card or cash in the amount of $1,000 no later than July
             16        11, 2019 at 4:00 p.m., to secure the payment of such costs and damages not to exceed
             17        such sum as may be suffered or sustained by any party who is found to be wrongfully
             18        restrained hereby;
             19               AND IT IS FURTHER ORDERED that this order is conditioned upon the
             20        Plaintiff’s advancing to the law enforcement officers authorized above such sum as is
             21        required by the same to cover the fees for their said services, in the event Plaintiff seeks
             22        their services in this or any other district;
             23               AND IT IS FURTHER ORDERED that service of a copy of this order and the
             24        complaint be made upon the Defendants by the law enforcement officers authorized
             25        above, at the time the seizure provided herein is effected and that such service shall be
             26        deemed good and sufficient;
             27
             28
 Hicks, Mims,                                                          -3-                    TRO & Seizure Order etc.
Kaplan & Burns
Attorneys at Law
                                                                                              2:19-cv-01274 KJM-CKD
                   1         AND IT IS FURTHER ORDERED that the law enforcement officer effecting
                   2   seizure shall offer a receipt to each Defendant from whom Infringing Merchandise is
                   3   seized;
                   4         AND IT IS FURTHER ORDERED that each and every Defendant served with
                   5   a copy of this order promptly, courteously and peaceably identify himself or herself to
                   6   the law enforcement officer serving the order and the officer be allowed peaceably to
                   7   identify the Defendant in this civil matter;
                   8         AND IT IS FURTHER ORDERED that Defendants' responsive papers, if any,
                   9   shall be filed with the Clerk of this Court and served upon the attorneys for Plaintiff by
             10        delivering copies to its counsel on or before July 19, 2019 at 4:00 p.m. Any reply shall
             11        be filed by the Plaintiff and served upon each appearing Defendant or his/her counsel on
                                                                                 UNITED STATES DISTRICT JUDGE




             12        or before July 23, 2019 at 4:00 p.m. Plaintiff is to provide copies of all filed pleadings
             13        at the request of any identified Defendant;
             14              AND IT IS FURTHER ORDERED that any Defendant who is hereafter served
             15        with a copy of this order who objects to its provisions may submit his or her objections
             16        to this court or otherwise move for relief from this court according to the Federal Rules
             17        of Civil Procedure, but no such objection shall serve to suspend this order or stay the
             18        terms herein unless otherwise ordered by this court;
             19              AND IT IS FURTHER ORDERED that pursuant to Local Rule 231(c)(8) and
             20        F.R.C.P. Rule 65 (d), any defendant can apply to this court to modify or dissolve this
             21        Order on two (2) days’ notice or shorter notice as this court may allow.
             22              IT IS SO ORDERED.
             23        DATED: July 11, 2019 at 11:50 a.m.
             24
             25
                                                                        UNITED STATES DISTRICT JUDGE
             26
             27
             28
 Hicks, Mims,                                                     -4-                                           TRO & Seizure Order etc.
Kaplan & Burns
Attorneys at Law
                                                                                                                2:19-cv-01274 KJM-CKD
